     Case 3:18-cv-02569-BAS-JLB Document 1 Filed 11/08/18 PageID.1 Page 1 of 11



 1
     HYDE & SWIGART, APC
 2   Yana A. Hart, Esq. (SBN: 306499)
 3   yana@westcoastlitigation.com
     2221 Camino Del Rio South, Suite 101
 4   San Diego, CA 92108-3609
 5   Telephone: (619) 233-7770
     Fax: (619) 297-1022
 6
 7 LAW OFFICE OF DANIEL G. SHAY
   Daniel G. Shay (SBN: 250548)
 8 danielshay@tcpafdcpa.com
   409 Camino Del Rio South, Suite 101B
 9 San Diego, CA 92108
10 Telephone: (619) 222-7429
   Fax: (866) 431-3292
11
12 Attorneys for Plaintiff
   William Perez Jr.
13
14                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF CALIFORNIA
15
16
        WILLIAM PEREZ JR.,                      Case No: '18CV2569 BAS JLB
17
18                        Plaintiff,            CLASS ACTION
        v.
19                                              COMPLAINT FOR DAMAGES
20      BANK OF AMERICA                         FOR VIOLATIONS OF THE
        CORPORATION                             CALIFORNIA CONSUMER
21                                              CREDIT REPORTING
22                                              AGENCIES ACT, CAL. CIV.
             Defendant.                         CODE § 1785.1, ET SEQ.
23
24                                              JURY TRIAL DEMANDED
25
26
27
28
       Case No.:                            1                 Perez v Bank of America
     CLASS ACTION COMPLAINT
         Case 3:18-cv-02569-BAS-JLB Document 1 Filed 11/08/18 PageID.2 Page 2 of 11



 1
 2                                       INTRODUCTION

 3 1. The California legislature found that the banking system is dependent upon fair
 4    and accurate credit reporting; and that, inaccurate credit reports directly impair

 5         the efficiency of the banking system, and unfair credit reporting methods

 6         undermine the public confidence, which is essential to the continued

 7         functioning of the banking system. The California Consumer Credit Reporting

 8         Agencies Act was enacted to insure fair and accurate reporting, promote

 9         efficiency in the banking system and protect consumer privacy; and to ensure

10         that consumer reporting agencies exercise their grave responsibilities with

11         fairness, impartiality, and a respect for the consumer’s right to privacy because

12         consumer reporting agencies have assumed such a vital role in assembling and

13         evaluating consumer credit and other information on consumers.1

14 2. Plaintiff WILLIAM PEREZ JR. (“Plaintiff”), through his attorneys, brings this
15    Complaint for damages, injunctive relief, and any other available legal or

16         equitable remedies resulting from the illegal actions of Defendant, Bank of

17         America Corporation (“Defendant”), in reporting erroneous negative and

18         derogatory information on Plaintiff’s credit report, as that term is defined by

19         Cal. Civ. Code § 1785.3(c).

20 3. More specifically, Plaintiff brings this Complaint, by and through his attorneys,
21    for damages arising out of the systematic issuance of erroneous credit reports

22         by Defendant. Defendant has erroneously reported continual monthly payment

23         obligations on accounts that have been closed and paid in full.

24 4. Plaintiff makes these allegations on information and belief, with the exception
25    of allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which Plaintiff

26         alleges on personal knowledge.

27
28 Cal Civ. Code § 1785.1
     1




       Case No.:                                2                    Perez v Bank of America
     CLASS ACTION COMPLAINT
     Case 3:18-cv-02569-BAS-JLB Document 1 Filed 11/08/18 PageID.3 Page 3 of 11



 1
 2 5. While many violations are described below with specificity, this Complaint
 3    alleges violations of the statutes cited in their entirety.

 4 6. Unless otherwise stated, all the conduct engaged in by Defendant occurred in
 5    California.

 6 7. Any violations by Defendant were knowing and intentional, and that Defendant
 7    did not maintain procedures reasonably adapted to avoid any such violation.

 8 8. Unless otherwise indicated, the use of Defendant’s name in this Complaint
 9    includes all agents, employees, officers, members, directors, heirs, successors,

10      assigns, principals, trustees, sureties, subrogees, representatives, and insurers of

11      Defendant.

12                                JURISDICTION & VENUE

13 9. Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff, a resident
14    of the State of California, seeks relief on behalf of a California class, which

15      will result in at least one class member belonging to a different state than that

16      of Defendant, a national credit union with its principal place of business in the

17      State of Virginia.

18 10. Plaintiff also seeks the greater of statutory punitive damages of $5,000 per
19     violation per violation pursuant to Cal. Civ. Code § 1785.31, which, when

20      aggregated among a proposed class number in the tens of thousands, exceeds

21      the $5,000,000 threshold for federal court jurisdiction.

22 11. Therefore, both diversity jurisdiction and the damages threshold under the
23     Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has

24      jurisdiction.

25 12. Because Defendant conducts business within the State of California, personal
26     jurisdiction is established.

27 13. Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons:
28     (i) Plaintiff resides in the County of San Diego, State of California which is
       Case No.:                               3                    Perez v Bank of America
     CLASS ACTION COMPLAINT
     Case 3:18-cv-02569-BAS-JLB Document 1 Filed 11/08/18 PageID.4 Page 4 of 11



 1
 2      within this judicial district; (ii) the conduct complained of herein occurred

 3      within this judicial district; and (iii) Defendant conducted business within this

 4      judicial district at all times relevant.

 5                                           PARTIES

 6 14. Plaintiff is a natural person who resides in the City of San Diego, County of
 7     San Diego, in the State of California.

 8 15. In addition, Plaintiff is a “consumer” as that term is defined by Cal. Civ. Code
 9     § 1785.3(c).

10 16. Defendant is a corporation with its headquarters located in Charlotte, North
11     Carolina and authorized to do business in the State of California.

12 17. The cause of action herein pertains to Plaintiff’s “consumer credit report” as
13     that term is defined by Cal. Civ. Code § 1785.3(d), in that inaccurate

14      representations of Plaintiff’s credit worthiness, credit standing, and credit

15      capacity were made via written, oral, or other communication of information

16      by a consumer credit reporting agency, which is used or is expected to be used,

17      or collected in whole or in part, for the purposes of serving as a factor in

18      establishing Plaintiff’s eligibility for, among other things, credit to be used

19      primarily for personal, family, household and employment purposes.

20 18. Defendant is a partnership, corporation, association, or other entity, and is
21     therefore a “person” as that term is defined by Cal. Civ. Code § 1785.3(j).

22                                  FACTUAL ALLEGATIONS

23 19. At all times relevant to this matter, Plaintiff was an individual residing within
24     the State of California.

25 20. Furthermore, Defendant conducted business within the State of California at all
26     times relevant.

27 21. At some point prior to the filing of this matter, Plaintiff resolved a number of
28     debts owed to various furnishers.
       Case No.:                                   4              Perez v Bank of America
     CLASS ACTION COMPLAINT
     Case 3:18-cv-02569-BAS-JLB Document 1 Filed 11/08/18 PageID.5 Page 5 of 11



 1
 2 22. One such debt was a debt owed to Defendant.
 3 23. With regard to Plaintiff’s Bank of America Account with the partial account
 4      number 426428779725…., Defendant is reporting to the Credit Bureaus that

 5      the account was paid as of July 2011, never late, has a zero balance, and is

 6      closed.

 7 24. However, Defendant also continues to report a $15.00 monthly payment.
 8 25. Because Plaintiff’s account was paid in full and closed, Plaintiff’s monthly
 9      payment should be reported as $0.

10 26. To report these continuing monthly payment obligations is patently incorrect,
11     misleading, and fails to comply with the Metro 2 Guidelines.

12 27. In an effort to comply with the CCCRAA in the most efficient manner,
13     consumer reporting agencies (such as Experian, Equifax, and Transunion) have

14      adopted a uniform system to gather and report information about consumers as

15      well as process and correct inaccuracies and disputes.

16 28. “Metro 2” is the credit reporting software that was developed as a standard for
17     the credit reporting industry and provides one standard layout to be used by all

18      furnishers of information to the consumer reporting agencies.

19 29. Metro 2 provides a resource guide to each user, which explains the proper
20     procedures for reporting information, reporting on investigations, and

21      correcting information.

22 30. Individual furnishers must be approved by each bureau to report information to
23     that bureau.

24 31. Once approved, the furnishers are able to provide information to credit bureaus
25     through the Metro 2 system.

26 32. Furnishers’ utilization of the Metro 2 reporting standard correctly is crucial
27     because the Metro 2 system creates a uniform standard for the meaning given

28      to each field provided, which fosters consistency in how furnishers formulate
       Case No.:                             5                   Perez v Bank of America
     CLASS ACTION COMPLAINT
     Case 3:18-cv-02569-BAS-JLB Document 1 Filed 11/08/18 PageID.6 Page 6 of 11



 1
 2      data to report to the credit bureaus, which ultimately leads to objective credit

 3      evaluations.

 4 33. By reporting inaccurate information to the credit bureaus, Defendant has
 5     misrepresented the status of Plaintiff’s financial obligations, specifically

 6      Plaintiff’s payment obligations for a paid and/or closed.

 7 34. As a result of Defendant’s improper and unauthorized conduct, Plaintiff has
 8     suffered actual damages due to Defendant’s misrepresentations regarding

 9      Plaintiff’s current payment obligations.

10 35. This inaccurate reporting will adversely affect credit decisions because credit
11     guarantors are made aware of Plaintiff’s current income during the application

12      process.

13 36. By reporting continuing monthly payments as opposed to a $0 monthly
14     payment, Defendant misrepresents Plaintiff’s monthly financial obligations and

15      gives the false impression that Plaintiff has less funds available to satisfy the

16      new credit currently being applied for.

17 37. Defendant’s inaccurate        and    negative    reporting    damaged        Plaintiff’s

18     creditworthiness.

19 38. Plaintiff’s right to be able to apply for credit based on accurate information has
20     been violated, placing Plaintiff at increased risk of not being able to obtain

21      valuable credit and adversely affecting Plaintiff’s credit rating.

22                                  CLASS ALLEGATIONS

23 39. Plaintiff brings this action on Plaintiff’s own behalf, and on behalf of all others
24     similarly situated.

25 40. Plaintiff is among many thousands of persons in the United States who has had
26     his or her credit information compiled and reported by Defendant regarding

27      financial obligations incurred that have been subsequently paid in full, and

28      currently have a $0 balance owed to the original creditor.
       Case No.:                               6                     Perez v Bank of America
     CLASS ACTION COMPLAINT
     Case 3:18-cv-02569-BAS-JLB Document 1 Filed 11/08/18 PageID.7 Page 7 of 11



 1
 2 41. Defendant has knowledge of when debts are paid in full, and when accounts
 3     are closed.

 4 42. Despite the fact that Defendant has knowledge and notice of when accounts are
 5     paid in full and/or closed, Defendant has a deliberate policy of not accurately

 6      reporting that said debts are no longer currently still due and owing because

 7      they have been paid in full.

 8 43. As a result of Defendant’s refusal to make such updates to consumers’ credit
 9     reports, debts that have been paid in full and/or closed with a $0 balance are

10      instead listed on Class Members’ credit reports as a current debt that is due.

11 44. These notations clearly indicate to potential creditors, employers, or other third
12     parties that a Class Member still owes a debt. These notations therefore

13      adversely affect a Class Member’s ability to obtain credit or employment.

14 45. Defendant knew that the existence of such inaccurate information in the Class
15     Members’ credit reports would damage the Class Members’ credit ratings and

16      their ability to obtain new credit, a lease, a mortgage or employment, all of

17      which may be essential to a consumer’s regular day-to-day life.

18 46. Defendant has chosen not to accurately report the fact that the Class Members’
19     debts have been paid in full and/or closed with a $0 balance.

20 47. Defendant has chosen not to accurately report the fact that the Class Members’
21     debts have been paid in full and/or closed with a $0 balance.

22 48. Plaintiff defines the Class as:
                   all persons with addresses within California; (ii) who have
23                 account(s) with Defendant; (iii) where said account(s) was
24                 paid; (v) where said account(s) was closed; (vi) where said
                   account(s) had a $0 balance; (vii) where Defendant
25                 reported a monthly payment obligation; (viii) within two
26                 years prior to the filing of the Complaint in this action.

27 49. Defendant and its employees or agents are excluded from the Class.
28
       Case No.:                              7                    Perez v Bank of America
     CLASS ACTION COMPLAINT
     Case 3:18-cv-02569-BAS-JLB Document 1 Filed 11/08/18 PageID.8 Page 8 of 11



 1
 2 50. Plaintiff does not know the exact number of persons in the Class, but believes
 3     them to be in the several hundreds, if not thousands, making joinder of all these

 4      actions impracticable.

 5 51. The identity of the individual members is ascertainable through Defendant’s
 6     and/or Defendant’s agents’ records or by public notice.

 7 52. There is a well-defined community of interest in the questions of law and fact
 8     involved affecting the members of The Class. The questions of law and fact

 9      common to The Class predominate over questions affecting only individual

10      class members, and include, but are not limited to, the following:

11        a. Whether Defendant has a standard procedure of continuing to report a

12            monthly payment obligation after an account is paid and/or closed with a

13            $0 balance;

14        b. Whether such practices violate the CCCRAA;

15        c. Whether members of the Class are entitled to the remedies under the

16            CCCRAA;

17        d. Whether members of the Class are entitled to declaratory relief;

18        e. Whether Defendant should be enjoined from reporting such inaccurate

19            information; and

20        f. Whether members of the Class are entitled to injunctive relief.

21 53. Plaintiff will fairly and adequately protect the interest of the Class.
22 54. Plaintiff has retained counsel experienced in consumer class action litigation
23      and in handling claims involving credit reporting practices.

24 55. Plaintiff’s claims are typical of the claims of The Class, which all arise from
25     the same operative facts involving reporting a monthly payment obligation

26      after an account is paid and/or closed with a $0 balance.

27 56. A class action is a superior method for the fair and efficient adjudication of this
28     controversy. Class-wide damages are essential to induce Defendant to comply
       Case No.:                              8                     Perez v Bank of America
     CLASS ACTION COMPLAINT
     Case 3:18-cv-02569-BAS-JLB Document 1 Filed 11/08/18 PageID.9 Page 9 of 11



 1
 2      with federal law. The interest of Class members in individually controlling the

 3      prosecution of separate claims against Defendant is small because the

 4      maximum statutory damages in an individual action for CCCRAA violations

 5      are minimal.

 6 57. Management of these claims is likely to present significantly fewer difficulties
 7     than those presented in many class claims, e.g., securities fraud.

 8 58. Plaintiff and the Class seek injunctive relief against Defendant to refrain from
 9     reporting such inaccurate information when Defendant knows or should know

10      the information is inaccurate.

11 59. Defendant has acted on grounds generally applicable to the Class thereby
12     making appropriate final declaratory relief with respect to the Class as a whole.

13 60. Members of the Class are likely to be unaware of their rights.
14 61. Plaintiff contemplates providing notice to the putative class members by direct
15      mail in the form of a postcard and/or via publication.

16                                       CAUSE OF ACTION

17          VIOLATION OF THE CALIFORNIA CREDIT REPORTING AGENCIES ACT

18                                         (CCCRAA)

19                              Cal. Civ. Code § 1785.1, et seq.

20 62. Plaintiff incorporates by reference all of the above paragraphs of this
21     Complaint as though fully stated herein.

22 63. The foregoing acts and omissions constitute numerous and multiple violations
23     of the California Consumer Credit Reporting Agencies Act.

24 64. In the regular course of its business operations, Defendant routinely furnishes
25     information to credit reporting agencies pertaining to transactions between

26      Defendant and Defendant’s consumers, so as to provide information to a

27      consumer’s credit worthiness, credit standing and credit capacity.

28
       Case No.:                              9                    Perez v Bank of America
     CLASS ACTION COMPLAINT
     Case 3:18-cv-02569-BAS-JLB Document 1 Filed 11/08/18 PageID.10 Page 10 of 11



 1
 2 65. Because Defendant is a partnership, corporation, association, or other entity,
 3     and is therefore a “person” as that term is defined by Cal. Civ. Code §

 4      1785.3(j), Defendant is and always was obligated to not furnish information on

 5      a specific transaction or experience to any consumer credit reporting agency if

 6      the person knows or should have known that the information is incomplete or

 7      inaccurate, as required by Cal. Civ. Code § 1785.25(a). Defendant knew or

 8      should have known that Defendant was not able to report monthly payment

 9      obligations on accounts that have been paid and/or closed and/or discharged.

10      Thus, Defendant violated Cal. Civ. Code § 1785.25(a).

11                                 PRAYER FOR RELIEF

12      WHEREFORE, Plaintiff and the Class Members pray for judgment as follows:

13         • Certifying the Classes as requested herein;

14         • Appointing Plaintiff’s Counsel as Class Counsel;

15         • An award of actual damages, in an amount to be determined at trial

16            pursuant to Cal. Civ. Code §1785.31(a)(2)(A), against Defendant;

17         • An Award of attorneys’ fees and costs pursuant to Cal. Civ. Code §

18            1785.31(a)(1); and, Cal. Civ. Code § 1785.31(d) against each named

19            Defendant individually;

20         • An award of punitive damages of $100-$5,000 per willful violation of

21            Cal. Civ. Code § 1785.25(a), pursuant to Cal. Civ. Code §

22            1785.31(a)(2)(B);

23         • For equitable and injunctive relief pursuant to Cal. Civ. Code §

24            1785.31(b); and

25         • Any and all other relief that this Court deems just and proper.

26                                      TRIAL BY JURY

27 66. Pursuant to the Seventh Amendment to the Constitution of the United States of
28     America, Plaintiff is entitled to, and demands, a trial by jury.
       Case No.:                             10                   Perez v Bank of America
     CLASS ACTION COMPLAINT
     Case 3:18-cv-02569-BAS-JLB Document 1 Filed 11/08/18 PageID.11 Page 11 of 11



 1
 2
 3 Dated: November 7, 2018
 4                                                       Hyde & Swigart, APC

 5
 6                                                     By: /s/Yana Hart
                                                           Yana A. Hart, Esq.
 7                                                         Attorney for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       Case No.:                         11                  Perez v Bank of America
     CLASS ACTION COMPLAINT
